Motion for Reconsideration En Banc Granted; Opinion and Judgment of
December 27, 2018, Withdrawn; Affirmed; and Opinion on Reconsideration
En Banc, Concurring Opinion on Reconsideration En Banc, and Dissenting
Opinion on Reconsideration En Banc filed August 13, 2019.




                                      In The

                    Fourteenth Court of Appeals

                               NO. 14-17-00982-CV

 CHENIERE ENERGY, INC. AND CHENIERE LNG TERMINALS, LLC,
                        Appellants

                                         V.
    PARALLAX ENTERPRISES LLC, PARALLAX ENERGY LLC,
 PARALLAX ENTERPRISES (NOLA) LLC, LIVE OAK LNG LLC, LIVE
 OAK LNG PIPELINE LLC, MOSS LAKE LNG LLC, LOUISIANA LNG
      ENERGY, LLC, AND CALCASIEU LNG LLC, Appellees

                    On Appeal from the 61st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-49685

             CONCURRING OPINION
         ON RECONSIDERATION EN BANC


      This case is troublesome, first because it is hard to imagine the probability of

Appellees’ success where the documents clearly state their nature as loan
documents. Secondly, I am not comfortable with reliance upon such a narrow

interpretation of “intangibles.” I concur with the outcome more based on the

nature of the interest held by Live Oak. While ownership in Live Oak is generally

an intangible, the parties agree its value will be determined solely by the outcome

of this litigation. To make a change in ownership at this time would, in the

reasoned opinion of the trial judge, create uncertainty as to irreparable harm. Since

the value of the asset is solely a claim against Appellants, the financial risk and

benefit to Appellants already belong to Appellants. Accordingly, I see no harm in

maintaining the status quo pending further development of the case. Further, I note

that “the most expeditious way of obviating the hardship and discomfiture of an

unfavorable [temporary injunction] order is to try the case on its merits and thus

secure a hearing wherein the case may be fully developed and the courts, both trial

and appellate, may render judgments finally disposing of controversies.”         Sw.

Weather Research, Inc. v. Jones, 160 Tex. 104, 111, 327 S.W.2d 417, 422 (1959).



                                       /s/       Jerry Zimmerer
                                                 Justice

En banc court consists of Chief Justice Frost and Justices Christopher, Wise,
Jewell, Bourliot, Zimmerer, Hassan, and Poissant. (Spain, J., not participating).
Justice Christopher authored the Opinion on Reconsideration En Banc, in which
Justices Wise, Bourliot, Zimmerer, Hassan, and Poissant joined. Justice Zimmerer
authored the Concurring Opinion on Reconsideration En Banc. Chief Justice Frost
authored the Dissenting Opinion on Reconsideration En Banc, in which Justice
Jewell joined.
                                             2